Citation Nr: 1241148	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-30 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a lower back disorder.

3.  Entitlement to service connection for diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1989 to October 2001.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for degenerative joint disease of the bilateral knees, a lower back disorder and diabetes mellitus, type 2.

The Veteran has current diagnoses of osteoarthritis and degenerative joint disease of the knees, lower back strain, and diabetes.  

The Board notes the Veteran was seen on several occasions for low back pain during service (September 1995, May 2007, July 2007, May 2008), and for bilateral knee pain (February 2008 treatment record, March 2009 private treatment record).  The Board notes that it was also noted the Veteran received an injury to his back while on annual training.  See June 2007 Approval of Line of Duty Benefits letter.

VA's duty to assist includes a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board finds the duty to assist has not been met.  The Veteran has not been afforded VA examinations for any of his claimed disorders.  A remand is necessary to afford the Veteran VA examinations and to obtain medical opinions regarding the nature and etiology of his claimed disorders.

Additionally, the Veteran's service dates should be verified and it should be determined specifically when the Veteran had active service, active duty for training, and inactive duty for training.  The term "active military service" includes active duty or any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which a disability resulted from an injury [but not disease] incurred during that INACDUTRA.

All updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Determine specifically when the Veteran had active service, active duty for training, and inactive duty for training.

2.  Obtain and associate with the claims file all updated VA and private treatment records.

3.  Afford the Veteran an in-person VA examination for his bilateral knees.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner should obtain a description from the Veteran as to his symptoms during service, and the progression and treatment of his bilateral knee disorders. 

All current knee disorders should be diagnosed.  The examiner is requested to review all pertinent records associated with the claims file and for each diagnosed knee disorder, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's knee disorder is causally or etiologically related to service.  For purposes of this examination, the examiner should consider the Veteran's statements regarding symptoms during service to be credible.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his bilateral knee disorder and provide information as to how the statements comport with generally accepted medical norms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  Afford the Veteran an in-person VA examination for his lower back disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner should obtain a description from the Veteran as to his symptoms during service, and the progression and treatment of his low back. 

All current low back disorders should be diagnosed.  The examiner is requested to review all pertinent records associated with the claims file and for each diagnosed low back disorder, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's low back disorder is causally or etiologically related to service, to include his motor vehicle accident.  For purposes of this examination, the examiner should consider the Veteran's statements regarding symptoms during service to be credible.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his low back disorder and provide information as to how the statements comport with generally accepted medical norms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  Afford the Veteran an in-person VA examination for his diabetes mellitus, type 2.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner should obtain a description from the Veteran as to his symptoms during service, and the progression and treatment of his diabetes. 

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's diabetes is causally or etiologically related to service, to include the Veteran's diet during service, or had an onset within one year of discharge from service.  For purposes of this examination, the examiner should consider the Veteran's statements regarding symptoms during service to be credible.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  He claims he was diagnosed with this disorder in 1999.  (See statement of August 2010).  In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his diabetes and provide information as to how the statements comport with generally accepted medical norms.  See Dalton v. Nicholson, 21 Vet. App. 23   (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

6.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


